DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	At the outset, the instant application is claiming continuity to parent U.S. Application 16/647,156 as a straight CONTINUATION (CON), however, it should instead be claiming continuity as a CONTINUATION-IN-PART (CIP) as a result of the newly added subject matter in the instant application, i.e., Figs. 19A-19E, which subject matter was not present in parent U.S. Application 16/647,156. Applicant is respectfully requested in making appropriate changes/corrections where necessary in the specification at p. 1, paragraph [0001], Application Data Sheet, Filing Receipt, Bib Data Sheet, etc.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character 1918 designating the arrows is not shown in Fig. 19D (see paragraph [0073], line 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	The disclosure is objected to because of the following informalities:
	Paragraph [0071], lines 3-4, for completeness/consistency purposes, it appears “carabiner clip 1904” should instead read – carabiner clip 1904, 1905 – (see lines 4-5).
	Paragraph [0071], lines 6, for completeness/consistency purposes, it appears “carabiner hook 1904” should instead read – carabiner clip 1904 – (see lines 3-4). If applicant desires to use both terms “hook” and “clip” for the carabiner part/portion 1904, it is suggested to make this clear in paragraph [0071], lines 3-5, for example.
Paragraph [0072], lines 11, for completeness/consistency purposes, it appears “carabiner hook 1904” should instead read – carabiner clip 1904 –.
	Paragraph [0072], line 12, it appears “carabiner spring 1904” should read – carabiner spring portion 1905 – (see paragraph [0071], lines 6-7).
Paragraph [0074], lines 5, for completeness/consistency purposes, it appears “carabiner hook 1904” should instead read – carabiner clip 1904 –.
Paragraph [0074], line 6, it appears “carabiner clip 1905” should read – carabiner spring portion 1905 --.
	Paragraph [0074], line 6, for completeness/consistency purposes, “carabiner 1904” should read – carabiner clip 1904 –.
Appropriate correction is required.

Claim Objections
5.	Claims 7-9 are objected to because of the following informalities:
	Claim 7, line 2, after “toothbrush”, insert – portion – for consistency purposes.
	Claim 8, line 3, after “toothbrush” (first occurrence), insert – portion – for consistency purposes.
.
Appropriate correction is required.

Allowable Subject Matter
6.	Claims 1-9 are allowable pending clarification of the above noted claim objections.
Independent claims 1 and 2 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1 or claim 2, in particular, a toothbrush comprising: a toothbrush portion having a bristle end and a carabiner clip end; wherein the toothbrush portion includes a pivot pin which is rotatably connectable to the handle portion such that the toothbrush portion can be rotated between a first position where the bristle end extends from the handle portion and a second position where the carabiner clip end extends from the handle portion.

Conclusion
7.	This application is in condition for allowance except for the above following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Bacalso, McCarthy, Davis and Patterson et al. are pertinent to various brush arrangements that can be used with carabiner clips.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723